Citation Nr: 9911575	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  93-19 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a 
head injury, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for multiple scars, 
including healed third degree burns of the right buttock, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel



INTRODUCTION

The veteran served on active duty from June 1941 to August 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In May 1996, the 
Board remanded this case to the RO for additional 
development.  At that time, the Board denied the claim of 
entitlement to an effective date prior to January 24, 1950, 
for awards of service connection for residuals of a head 
injury and for multiple scars, including healed third degree 
burns of the right buttock.  At that time, the Board also 
noted that the veteran had raised additional claims.  

As stated in May 1996, the Board may not entertain an 
application for review on appeal unless it conforms to the 
law.  38 U.S.C.A. § 7108 (West 1991 & Supp. 1998).  Since May 
1996, the veteran has raised the additional claim of service 
connection for a back disability.  This issue is currently 
being developed by the RO.  The RO has not fully adjudicated 
this issue or any other issue and the Board may not 
unilaterally take jurisdiction of any additional claims.  
However, in order to ensure that the VA has addressed all of 
the veteran's contentions, the RO should request the veteran 
to clearly indicate what additional claims, if any, he wishes 
to pursue at this time.  The RO should then take appropriate 
action to adjudicate these claims, if any.  In any event, no 
other issue is before the Board at this time.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claims.

2.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

3.  The residuals of the veteran's head injury include panic 
attacks, difficulties with memory, attention, and anxiety.

4.  The psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment caused by the service-connected 
disability.

5.  Total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
himself or others, intermittent inability to perform 
activities of daily living, disorientation to time or place, 
memory loss for names of close relatives, own occupation, or 
own name, is not found.

6.  Virtual isolation in the community, total incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral process 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in a profound retreat from mature behavior is not 
found.

7.  The residuals of the veteran's service-connected multiple 
scars include multiple atrophic scars located in the right 
buttock, lower back and left leg.  No significant physical 
disorder associated with the skin is found.

8.  Third degree burns in an area or areas exceeding one-half 
a square foot are not found.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation of 70 percent 
for the residuals of a head injury have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.132, Diagnostic Code 9400 (effective prior to 
November 7, 1996), and 38 C.F.R. § 4.130, Diagnostic 
Code 9400 (1998).

2.  The criteria for an evaluation in excess of 20 percent 
for multiple scars, including healed third degree burns of 
the right buttock, have not been met.  38 U.S.C.A. §§ 1155, 
5107	 (West 1991); 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.21, 4.118, 
Diagnostic Code 7801 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the veteran's contentions and the U.S. Court of 
Appeals for Veterans Claims (Court) determination in 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992), the Board 
finds that the veteran's claims are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  

Where entitlement to compensation has been established and an 
increase in the disability evaluation is at issue, it is the 
present level of disability that is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Accordingly, 
while the Board will review the veteran's service-connected 
disabilities in relationship to their history, the Board will 
concentrate its efforts to determine the nature and extent of 
the current disability to determine the proper evaluation.

I.  Background

As noted above, the veteran served on active duty from June 
1941 to August 1943.  In February 1942, the veteran was 
struck by a public service bus in San Antonio, Texas.  At 
this time, it was noted that the veteran suffered from a 
third degree burn of the right buttock, multiple wounds, and 
a contusion.  The veteran also underwent psychiatric 
observation because of history of frequent difficulties in 
adjusting himself to military life.

A VA examination in 1950 reported the following pertinent 
scars: A 9- by 5-inch, oval healed, pliable, non-tender, scar 
over the right gluteal area (45 square inches); a healed 3- 
by 1-inch laceration scar on the lateral aspect of the left 
buttock and hip; and a faint 4- by 6-inch scar on the 
posterior aspect of the right thigh, which was identified as 
the graft donor site. 

In April 1990, the RO was informed that the veteran was 
receiving Social Security Administration (SSA) benefits 
effective December 1987.

In a March 1991 VA hospitalization for disabilities not at 
issue in this case, no reference was made to the veteran's 
service-connected disabilities.

In an undated medical report from an examiner which appears 
to have been hired by the RO to evaluate the veteran's 
condition in Mexico, it was noted that the veteran was 
conscious, alert, had good attention and good capabilities of 
concentration.  He was well oriented in time, place, and 
situation.  In a May 1992 VA evaluation, it was reported that 
the veteran was hostile and not very cooperative during the 
interview.  Frequent changes in conversation, difficulties 
with memory, and an inability to socialize were found.  The 
examiner stated that from a clinical point of view, the 
veteran appeared to be a carrier of an organic brain syndrome 
secondary to cerebral damage.  Deterioration in his 
intellectual performance and his relationship with peers were 
indicated and it would be very difficult for him to carry out 
work normally.  It was also noted that the veteran did not 
receive adequate psychiatric or neurologic treatment.  In a 
1992 medical report it was indicated that the veteran did not 
trust anybody and had difficulties with concentration and 
memory.

In May 1996, the Board remanded this case to the RO for 
additional development, including comprehensive evaluations 
to determine the nature and extent of his service-connected 
disabilities.  In January 1997, the veteran reported that he 
was unemployable due to age and a very poor work record.  In 
August 1997, he noted that he had received a number of 
letters from VA requesting medical evidence.  The veteran 
responded that he had no medical evidence to provide.  It was 
also noted that the veteran currently lived in Mexico and 
that it was difficult for him to be evaluated at the nearest 
VA Medical Center (VAMC).  As a result, in cooperation with 
the United States Department of State in Mexico, private 
health care providers in Mexico evaluated the veteran at VA 
expense.  

In the February 1998 psychiatric evaluation, the veteran 
noted that his life had been in "continuous instability."  
The veteran noted panic attacks without any reason and 
difficulties with sleep.  Psychiatric evaluation revealed a 
clear deterioration in function such as memory and attention.  
Regular orientation as to time and place was noted.  
Difficulties with concentration and attention were also 
indicated.  No phobic or obsessive ideation was found.  The 
veteran specifically denied any hallucinations or any 
perceptional disorders.  He was diagnosed with a generalized 
anxiety disorder.  This disorder was characterized as 
"severe" and without psychotic features.  A panic disorder 
without agoraphobia and an amnestic disorder was also 
indicated.  The examiner stated, in pertinent part:

Taking into account the chronic 
evolution, and the cognitive 
deterioration, as well as the memory 
impairment, severe and chronic, I 
consider that the diagnosis is bad for 
functioning and that it also affects 
psychosocial factors, which aggravates 
his condition.  On the other hand, he 
needs to take a regular treatment, with 
pharmacotherapy[,] in order to reduce 
anxiety and panic symptomatology.

In a February 1998 evaluation of the veteran's service-
connected multiple scars, the veteran's "main complaint is 
about the length of the scar."  Physical examination 
observed multiple atrophic scars located in the right 
buttock, lower back, and left leg.  It was noted that these 
were very old scars with no signs of activity.  The examiner 
noted "atrophi scars of 46 years of evolution without any 
other significant physical sign on the skin."

II.  The Duty to Assist

The VA has a duty to assist the veteran in developing facts 
pertinent to a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. §§ 3.103 and 3.159 (1998).  That duty 
includes obtaining medical records and medical examinations 
where indicated by the facts and circumstances of the 
individual case.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
In the Board's remand of May 1996, it was requested that the 
RO arrange a suitable physical examination for the purposes 
of assessing the severity of the veteran's service-connected 
multiple scars, including healed third degree burns of the 
right buttock.  The examiner was requested to report in 
"quantitative terms" on the surface area of the third 
degree burn scars.  The examiner was also requested to note 
any evidence of pain or limitation of motion as the result of 
the scars.  A VA social and industrial survey was also 
requested.

In this case, the RO, after considerable difficulty, had the 
veteran evaluated by private physicians in Mexico.  The RO 
was compelled to resort to the expedient of having the 
American Consulate coordinated these examinations.  While the 
February 1998 examination does not report, in quantitative 
terms, the surface area of the third degree burn scars, it 
does, in the opinion of the Board, provide sufficient 
information to adequately evaluate the veteran's claim.  In 
making this determination, the Board has considered the 
following factors:  (1) the difficulties associated with 
obtaining the current evaluation, which are the product 
fundamentally of the veteran's choice to live outside the 
United States; (2) the veteran's age; (3) the failure of the 
veteran to note any difficulties or limitations caused by the 
service-connected skin disorder; and (4) the veteran's 
medical history.  The Board has also considered the 
alternative of remanding this case again.  That choice, 
however, is not certain of obtaining a corrective action and 
carries with it the further prospect that the veteran's claim 
will be extinguished by his death.  The appellant has 
expressly stated that he believes the already extensive 
delays in this claim have been mounted with the purpose of 
mooting his claim by waiting for his death.  This is not 
correct as to VA motives, but the actual danger of such a 
result is very real.  In light of these factors, the Board 
finds that an additional evaluation is not warranted.  The RO 
has made what can only be deemed to be a commendably diligent 
effort to fulfill the duty to assist under unusually 
challenging circumstances.  Any shortfall to achieve 
everything the Board requested on remand is due to the 
circumstances created by the veteran, not by lack of 
diligence by VA, and he must, therefore, bear the 
consequences.  As the United States Court of Appeals for 
Veterans Claims (previously known as the United States Court 
of Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") has pointed out, while the duty to assist is neither 
optional nor discretionary (See Littke v. Derwinski, 1 Vet. 
App. 90, 92 (1991)), the duty is not always a one-way street; 
nor is it a "blind alley."  Olson v. Principi, 480, 483 
(1992).  "The VA's 'duty' is just what it states, a duty to 
assist, not a duty to prove a claim with the veteran only in 
a passive role."  Gober v. Derwinski, 2 Vet. App. 470, 472 
(1992) (citations omitted).  Accordingly, additional 
development, in light of the veteran's contentions and the 
logistical difficulties, is not warranted.

With regard to the psychiatric evaluation of February 1998, 
the Board finds that this evaluation likewise has defects.  
But for essentially the same reasons noted above, the Board 
finds that the duty to assist with regard to this claim has 
been adequately discharged and any shortfall must be born by 
the appellant due to the circumstances he has created.  
Accordingly, the Board may proceed with the adjudication of 
the veteran's claims at this time.

II.  Entitlement to an Increased Rating for the Residuals of 
a Head Injury.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. 
§ 4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2.  When 
evaluating a disability, any reasonable doubt regarding the 
degree of disability is resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Further, if there is a question as to which 
of two evaluations should apply, the higher rating is 
assigned if the disability picture more nearly approximates 
the rating criteria.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

The VA Schedule of Ratings for Mental Disorders has been 
amended and redesignated as 38 C.F.R. § 4.130 (1998), 
effective November 7, 1996.  Under the new regulation, the 
evaluation criteria have substantially changed, focusing on 
the individual symptoms as manifested throughout the record, 
rather than on medical opinions characterizing overall social 
and industrial impairment as mild, definite, considerable, 
severe or total.  As stated in Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991), where the law or regulation 
changes after a claim has been filed or reopened but before 
the administration or judicial appeal has been precluded, the 
version most favorable to the veteran will apply.  
Accordingly, in light of the fact that the veteran filed his 
claim before November 7, 1996, the Board will evaluate the 
veteran's psychiatric disability in light of both the new and 
old rating criteria. 

In evaluating the veteran's condition under both the new and 
old rating criteria, the Board finds no prejudice to the 
veteran in proceeding with this case at this time.  In a 
statement of the case dated April 1992, the veteran was 
provided the old rating criteria.  At that time, the 
veteran's condition was clearly evaluated by the RO under 
this criteria.  In the supplemental statement of the case of 
December 1998, the veteran was provided the new rating 
criteria.  At that time, the condition was clearly evaluated 
by the RO under the new rating criteria.  Thus, there is no 
prejudice to the veteran in the Board proceeding with the 
evaluation of his claim at this time.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Under the current rating criteria, a 100 percent evaluation 
is provided where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
Flattened affect; circumstantial, circumlocutory, or stereo-
type speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of shot and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is provided for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
evaluation is provided for occupational and social impairment 
with mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during the periods of significant stress, or, symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130 
(1998).

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996), a 100 percent evaluation is 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral process 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  A 70 
percent evaluation is warranted when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired; the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 50 percent 
evaluation is warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired; by reason of psychoneurologic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.   
A 30 percent evaluation under the old criteria may be 
assigned if there is a definite impairment in establishing or 
maintaining relationships and for symptoms producing definite 
industrial impairment.  A 10 percent evaluation under the old 
rating criteria is warranted when emotional tension or other 
evidence of anxiety is productive of mild social and 
industrial impairment.

In a president opinion, dated November 9, 1993, the General 
Council of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large to 
degree."  It represents the degree of social and industrial 
inadaptability that is "more than moderate but less than 
large." VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board is bound 
by this interpretation of the term "definite." 38 U.S.C.A. 
§ 7104(c) (West 1991 & Supp. 1998).

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (1998).

The revised mental disorder sections of the rating schedule 
employ the classifications of disabilities under DSM-IV 
(Diagnostic and Statistical Manual of Mental Disorder, 4th 
edition).  VA rejected a proposal that a formula specific to 
each diagnostic classification be adopted, as well as a 
proposal that separate criteria be established for rating 
PTSD.  VA pointed out that distinctive PTSD symptoms are used 
to diagnose PTSD rather than evaluate the degree of 
disability resulting from the condition.  VA adopted a 
general formula for rating mental disorders, noting that many 
of the signs, symptoms and effects of mental disorders are 
not unique to a specific diagnostic entities, as evidenced by 
the fact that the GAF scale in DSM-IV uses a  single set of 
criteria for assessing psychological, social, and 
occupational function in all mental disorders.  VA further 
observed that:

The evaluation levels in the proposed general 
rating formula for mental disorders are based 
on the effects of the signs and symptoms of 
mental disorders.  To be adequate for 
evaluation purposes under that formula, an 
examination report must describe the 
individual's signs and symptoms as well as 
their effects on occupational and social 
functioning.  In essence, we have 
restructured the evaluation criteria so that 
it is the severity of the effects of the 
symptoms as described by the examiner that 
determines the rating.  

61 Fed.Reg. 52,696-52,697 (1996).

In a precedent opinion, the VA General Counsel provided the 
following guidelines as to the relationship between the old 
and the new rating criteria for mental 
disorders:

. . . among other changes, the November 1996 
final rule established, in 38 C.F.R. § 4.130, 
a 'general rating formula for mental 
disorders' which identifies specific symptoms 
and manifestations of mental disorders 
associated with different percentage 
disability ratings.  That formula replaced 
the general rating formulas for psychotic 
disorders, organic mental disorders, and 
psychoneurotic disorders previously contained 
in 38 C.F.R. § 4.132, under which the various 
percentage ratings were based largely upon 
whether the claimant's social and industrial 
impairment due to a mental disorder was most 
accurately characterized as 'total,' 
'severe,' 'considerable,' 'definite,' or 
'mild.'  The purpose of the amendment was to 
remove terminology in former 38 C.F.R. 
§ 4.132, which was considered non-specific 
and subject to differing interpretations, and 
to provide objective criteria for determining 
entitlement to the various percentage ratings 
for mental disorders.  See 60 Fed. Reg. 
54,825, 54,829 (1995).  

. . . In some cases, the amended regulation 
may be no more beneficial to the claimant 
than the prior provisions, because the 
evidence in the case does not reflect 
symptoms or manifestations associated with a 
higher rating under the amended regulation.  
In other cases, however, although the 
amendments were not designed to liberalize 
rating criteria, the amended regulation may 
be more beneficial to a claimant because the 
evidence indicates that the claimant has 
symptoms or manifestations which, under the 
amended provisions, are associated with a 
rating higher than that which may have been 
assigned by the AOJ under the prior, non-
specific and more subjective regulations.  
Accordingly, it will be necessary for those 
with adjudicative responsibilities to 
determine, on a case-by-case basis, whether 
the amended regulation, as applied to the 
evidence in each case, is more beneficial to 
the claimant than the prior provisions.

VAOPGCPREC 11-97 (March 26, 1997).  

As noted above, precedent opinions of the chief legal officer 
of VA are binding on the Board.  38 U.S.C.A. § 7104(c) (West 
1991 & Supp. 1998).

Based on the medical evidence, the veteran's service-
connected psychiatric disability includes panic attacks, 
difficulties with memory, attention, and anxiety.  The 
diagnosis was generalized anxiety disorder, not a psychotic 
disorder, and the disability was characterized as severe, but 
without psychotic features.  Based on these findings, it does 
not appear that the veteran would meet the requirements for a 
70 percent evaluation under the current diagnostic criteria.  
As noted above, a 70 percent evaluation is warranted when the 
psychoneurotic symptoms are such that the ability to 
establish effective or favorable relationships with others 
are severely impaired, resulting in a "severe" industrial 
impairment.  The most probative evidence in this case, the 
February 1998 psychiatric evaluation, diagnosed the veteran 
with a psychiatric disability that was "severe."  That 
examination, however, does not show the panoply of symptoms 
required for a 70 percent evaluation under the more stringent 
revised psychiatric rating criteria.  

The Board has considered whether the veteran is entitled to a 
100 percent disability evaluation for his psychiatric 
disability.  However, in light of the fact that there is no 
evidence of a gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
himself or others, intermittent inability to perform 
activities of daily living, disorientation to time or place, 
memory loss for names of close relatives, or (under the old 
diagnostic criteria) and evidence of virtual isolation in the 
community, totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality, or evidence to 
support the conclusion that the veteran is demonstrably 
unable to obtain or retain employment without consideration 
of his nonservice-connected disabilities, the Board finds 
that a 100 percent evaluation, under either the old or new 
diagnostic code, is not warranted.  The psychiatric 
evaluation obtained by VA fully supports this determination.  
In his statements to the VA, the veteran appears to associate 
his unemployment more to his age and nonservice connected 
disabilities than to his psychiatric disorder.  Thus, the 
veteran's own complaints regarding his psychiatric disability 
would not support a conclusion that this disability warrants 
a 100 percent disability evaluation. 

III.  Entitlement to an Increased Rating for Multiple Scars.

The veteran is currently receiving a 20 percent evaluation 
for multiple scars, including healed third degree burns of 
the right buttock, under 38 C.F.R. § 4.118, Diagnostic 
Code 7801 (1998).  Under this diagnostic code, third degree 
burn scars in an area exceeding 12 square inches warrants a 
20 percent evaluation .  Third degree burn scars of an area 
or areas exceeding one-half a square foot (72 square inches) 
warrants a 30 percent evaluation.  Third degree burn scars of 
an area or areas exceeding 1 square foot warrants a 
40 percent evaluation.

Based on the available evidence, the Board must find no 
evidence which would support the conclusion that the veteran 
has third degree burn scars in an area or areas exceeding 
one-half a square foot.  The dimensions of the scar were 
reported in 1950; there is no evidence that the scar has 
increased in diameter since that time.  In the Board remand 
of May 1996, it was requested that the examiner report in 
quantitative terms on the surface area of the third degree 
burn scars.  The examination obtained in February 1998 did 
not clearly indicate the size of the third degree burn scar.  
However, the evaluation did indicate that the main complaint 
the veteran had regarding this disability was the "length of 
the scar."  Difficulties associated with third degree burns 
were not noted.  A historical review of the evidence of 
record, including the accident in question which caused the 
scarring, and the 1950 evaluation, would not support the 
conclusion that the veteran warrants a 30 percent evaluation 
under Diagnostic Code 7801.  In this regard, the Board notes 
that the 30 percent evaluation requires a scar area in excess 
of 72 square inches.  While the size of the scar is in excess 
of the minimum required to meet the criteria for a 20 percent 
evaluation, the Board does not find that it produces 
disability that more nearly approximates the criteria for a 
30 percent evaluation.  The available evidence shows the scar 
is actually oval in shape, not rectangular, thus the notation 
that it measures 45 square inches is clearly only a rough 
approximation.  The Board can not grant an increased 
evaluation on the basis of 38 C.F.R. § 4.7, because to do so 
would require speculation as to the precise square area 
covered by the scar, and speculation does not rise to the 
level of reasonable doubt.  38 C.F.R. § 3.102 (1998). 

Once again, the Board considered remanding this case to the 
RO for an additional evaluation under the Court's 
determination in Stegall v. West, 11 Vet. App. 268 (1998).  
However, for reasons noted above, the Board finds that an 
additional private medical evaluation is not warranted at 
this time.  In making this determination, the Board must 
consider all relevant factors, including the veteran's 
location, his age, and the difficulties associated with 
obtaining an additional evaluation of the veteran's 
disability.  The quality of the current evaluations are, in 
light of the difficulties associated with obtaining suitable 
evaluations in a foreign country, acceptable for evaluations 
purposes. In light of the history of both disabilities, 
further evaluation of these disorders is not warranted.

The Board has considered whether the issue of extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) (1998) has been 
raised by the record in either of the veteran's claims.  
38 C.F.R. § 3.321(b)(1) applies when the rating schedule is 
inadequate to compensate for the average impairment of 
earning capacity for a particular disability.  However, based 
on the veteran's statements and the medical evidence cited 
above, the Board finds that entitlement under 38 C.F.R. 
§ 3.321(b)(1) is not raised by the record.  There is no 
evidence to support the conclusion that either disability 
impairs earning capacity by requiring frequent 
hospitalizations or because medication for these disabilities 
interferes with employment.  In Fanning v. Brown, 
4 Vet. App. 225, 229 (1993), the Court held that the Board 
was required to consider extraschedular entitlement under 
38 C.F.R. § 3.321(b)(1) when the record contains evidence 
that the veteran's disability required frequent 
hospitalizations and bed rest which interferes with 
employability.  This case is clearly distinguished from 
Fanning because no such evidence is of record.  Accordingly, 
the issue of entitlement to an extraschedular disability 
rating is not before the Board at this time.  Floyd v. Brown, 
5 Vet. App. 88, 95 (1996) and VAOPGCPRC 6-96 (August 16, 
1996).  If the veteran wishes to raise this issue, he must 
raise this issue specifically with the RO.  In any event, 
this issue is not before the Board at this time.

As required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has considered all potential applicable 
provisions of all pertinent regulations, whether or not they 
have been raised by the veteran.  However, there is no 
regulation that provides a basis on which to assign an 
additional increased evaluation for the reasons discussed 
herein.


ORDER

Entitlement to an increased evaluation for the residuals of 
head injury to 70 percent is granted.  

Entitlement to an increased rating for multiple scars, 
including healed third degree burns of the right buttock, is 
denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals




 

